COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00597-CR
Style:                              Christopher Todd Duhon
                                    v The State of Texas
Date motion filed*:                 November 12, 2013
Type of motion:                     Motion for extension to file Anders response
Party filing motion:                Appellant
Document to be filed:               Appellant’s Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                September 27, 2013
         Number of previous extensions granted:                0           Current Due date: September 27, 2013
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: December 23, 2013
                              No further extensions of time will be granted
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          We direct the Clerk of this Court to provide appellant with a copy of the appellate record in this case. We
          further grant appellant’s request for an extension of time to file his Anders response and order that his
          response be filed no later than December 23, 2013. No further extensions of time to file the response will
          be granted.



Judge's signature:       /s/ Jane Bland


Panel consists of        ____________________________________________

Date: November 21, 2013




November 7, 2008 Revision